ON MOTION FOR REHEARING.
DAVIDSON, Judge.
In his motion for a rehearing, appellant claims that we misconstrued his Bill of Exception No. 2. We have again reviewed the Bill, together with the court’s qualification thereof, and remain of the opinion that the same was properly construed and disposed of on original submission.
His second contention is equally without merit. The question there presented was fully discussed by us, and we think the same was also correctly disposed of on original submission.
The motion for rehearing is overruled.
Opinion approved by the Court.